

THE TAUBMAN COMPANY LLC
2008 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT


 


Participant Name:         [         
      ]                                            
 
Grant
Date:             [                ]                                                                    
 
RSUs
Granted:                              [                                                ]
 
Vesting
Date:                [                                        ]      (or, if
earlier, the “Vesting Date” defined inparagraph 3 of this Award Agreement)
 
THIS AWARD AGREEMENT, dated as of this [         ] day of [        ], 200__, is
entered into by and between THE TAUBMAN COMPANY LLC, a Delaware limited
liability company (the “Company”), and [  ](the “Participant”).  Capitalized
terms have the meaning defined herein or as defined in the Plan, as applicable.
 
1.           Incorporation of Plan.  This Award is granted as of [         ],
pursuant to and subject to all of the terms and conditions of The Taubman
Company LLC 2008 Omnibus Long-Term Incentive Plan, as effective May 29, 2008,
and as may be amended from time to time (the “Plan”), the provisions of which
are incorporated in full by reference into this Award Agreement, which means
that this Award Agreement is limited by and subject to the express terms of the
Plan.  A copy of the Plan is on file in the office of the Company.  If there is
any conflict between the provisions of this Award Agreement and the Plan, the
Plan will control.
 
2.           RSU Award.  The Company hereby grants the Participant an Award of
[        ] Restricted Share Units (“RSUs”).  Each RSU represents the right to
receive, upon vesting and the satisfaction of any required tax withholding
obligation, one share of common stock, par value $0.01, of Taubman Centers, Inc.
(“TCO”) (“Common Stock”).
 
3.           Vesting Date.  “Vesting Date” means the date that is the earlier of
(a) the calendar date determined by the Compensation Committee and that is
specified above or (b) the death, Retirement or Disability of the Participant,
or occurrence of a Change in Control, provided that, in each case ((a) and (b)),
the Participant is in Service on such date.
 
4.           Conversion of RSUs, and Issuance of Shares.  As soon as practicable
after the vesting of this Award, TCO will issue and transfer to the Company one
share of Common Stock for each RSU granted under this Award.  The Company will
transfer the shares of Common Stock to the Participant upon satisfaction of any
required tax withholding obligation.  No fractional shares will be issued.
 
5.           Forfeiture in the Event of a Termination of Service Due to Lay-off
in Connection With a Reduction-in-Force.  The provisions of Section 10.6 of the
Plan providing for the full vesting of the unvested portion of the Award in the
event the Participant’s Service terminates due to lay-off in connection with a
reduction in force does not apply to the Award granted under this Award
Agreement.  Instead, in the event the Participant’s Service terminates due to a
lay-off in connection with a reduction in force, the unvested portion of the
Award will automatically and immediately terminate and be forfeited by the
Participant, and the vested portion of the Award will continue in effect
according to terms of this Award Agreement.
 
6.           Tax Withholding Obligation.  The Company will determine, in its
discretion, which of the following two methods will be used to satisfy the
statutory minimum tax withholding obligations in connection with the Payment of
this Award:  (a) withholding from payment to the Participant sufficient cash
and/or shares of Common Stock issuable under the Award having a fair market
value sufficient to satisfy the withholding obligation; or (b) payment by the
Participant to the Company the withholding amount by wire transfer, certified
check, or other means acceptable to the Company, or by additional payroll
withholding in the event the Participant fails to pay the withholding
amount.  To the extent that the value of any whole shares of Common Stock
withheld exceeds applicable tax withholding obligations, the Company agrees to
pay the excess in cash to the Participant through payroll or by check as soon as
practicable.
 
7.           Rights of Participant.  This Award does not entitle the Participant
to any ownership interest in any actual shares of Common Stock unless and until
such shares are issued to the Participant pursuant to the terms of the
Plan.  Since no property is transferred until the shares are issued, the
Participant acknowledges and agrees that the Participant cannot and will not
attempt to make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, to include the fair market value of the RSUs in the
Participant’s gross income for the taxable year of the grant of the Award.
 
8.           Beneficiary/Beneficiaries.  Each Participant may, at any time,
subject to the provisions of Section 10.2 of the Plan, designate a Beneficiary
or Beneficiaries to whom payment under this Plan will be made in the event of
such Participant’s death.  Beneficiary Designation forms are available from
Human Resources.
 
9.           Registration.  TCO currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Common Stock subject to this Award.  TCO intends to maintain this
registration but has no obligation to do so.  If the registration ceases to be
effective, the Participant will not be able to transfer or sell shares issued
pursuant to this Award unless exemptions from registration under applicable
securities laws are available.  Such exemptions from registration are very
limited and might be unavailable.   The Participant agrees that any resale by
him or her of the shares of Common Stock issued pursuant to this Award will
comply in all respects with the requirements of all applicable securities laws,
rules, and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the respective rules and regulations promulgated thereunder) and
any other law, rule, or regulation applicable thereto, as such laws, rules, and
regulations may be amended from time to time. TCO will not be obligated to
either issue the shares or permit the resale of any shares if such issuance or
resale would violate any such requirements.
 
10.           Acknowledgment of Participant.  The Participant accepts and agrees
to the terms of the Award as described in this Award Agreement and in the Plan,
acknowledges receipt of a copy of this Award Agreement, the Plan, and any
applicable summary of the Plan, and acknowledges that he or she has read all
these documents carefully and understands their contents.
 
11.           General Provisions.
 
a.           Participant is Unsecured General Creditor.  The Participant and the
Participant’s Beneficiaries, heirs, successors, and assigns shall have no legal
or equitable rights, interest, or claims in any specific property or assets of
the Company, TRG, TCO, nor of any entity for which the Company or any affiliate
of the Company provides services.  Assets of the Company or such other entities
shall not be held under any trust for the benefit of the Participant or the
Participant’s Beneficiaries, heirs, successors, or assigns, or held in any way
as collateral security for the fulfilling of the obligations of the Company
under this Award Agreement and the Plan.  Any and all of the Company’s and such
other entities’ assets shall be, and remain, the general unrestricted assets of
the Company or such other entities.  The Company’s sole obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay the Participant in the future, subject to the conditions and provisions of
this Award Agreement and the Plan.


b.           Nonassignability.  The Participant’s rights and interests under the
Plan may not be assigned or transferred other than by will or the laws of
descent and distribution, and, during the Participant’s lifetime, only the
Participant personally, or, in the event of the Participant’s legal incapacity
or incompetence, the Participant’s guardian or other legal representative, may
exercise the Participant’s rights under the Plan and this Award Agreement.  A
Participant’s Beneficiary may exercise the Participant’s rights to the extent
they are exercisable under the Plan following the death of the Participant.  No
part of the amounts payable under the Plan shall, prior to actual Payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by the Participant or any other Person, or
be transferable by operation of law in the event of the Participant’s or any
other Person’s bankruptcy or insolvency.


c.           No Right to Continued Employment.  The adoption and maintenance of
the Plan and the grant of the Award to the Participant under this Award
Agreement shall not be deemed to constitute a contract of employment between the
Company, an affiliate of the Company, or of TRG or TCO, and the Participant or
to be a condition of the employment of the Participant.  The Plan and the Award
granted this Award Agreement shall not confer on the Participant any right with
respect to continued employment by the Company or an affiliate of the Company,
nor shall they interfere in any way with the right of the Company or an
affiliate of the Company to terminate the employment of the Participant at any
time, and for any reason, with or without Cause, it being acknowledged, unless
expressly provided otherwise in writing, that the employment of the Participant
is “at will.”


12.           Specified Employee.  Notwithstanding any other provision of the
Plan or this Award Agreement to the contrary, for any Payment under this Award
Agreement that is made on account of a Participant’s Retirement, and the
Participant is a ‘specified employee’ as determined under the default rules
under Code Section 409A, and the regulations thereunder, on the Retirement date,
the Payment will be made on the day next following the date that is the
six-month anniversary of the date of the Participant’s Retirement, or, if
earlier, the date of the Participant’s death; any payments that would have been
paid prior to the six-month anniversary plus one day Payment date specified
above.
 
13.           Definitions.  As used in this Award Agreement, the following
definitions shall apply:
 
a.           “Beneficiary” means:  (i) an individual, trust, estate, or family
trust who or that, by will or by operation of the laws of descent and
distribution, succeeds to the rights and obligations of the Participant under
the Plan on the Participant’s death; or (ii) an individual who, as a result of
designation by the Participant in a Beneficiary Designation, or as otherwise
provided in the Beneficiary Designation rules set forth below, succeeds to the
rights and obligations of the Participant under the Plan on such Participant’s
death.
 
b.           “Beneficiary Designation” means a writing executed by the
Participant pursuant to the following rules:
 
i.            The Participant may, at any time, designate any Person or Persons
as the Participant’s Beneficiary or Beneficiaries (both principal as well as
contingent) to whom Payment under this Award Agreement will be made in the event
of such Participant’s death prior to Payment due the Participant under this
Award Agreement.  Such designation may be changed at any time prior to the
Participant’s death, without consent of any previously designated
beneficiary.  Any designation must be made in writing.  A Beneficiary
Designation shall be effective only if properly completed and only on receipt by
the Company.  Any properly completed Beneficiary Designation received by the
Company prior to the Participant’s death shall automatically revoke any prior
Beneficiary Designation.  In the event of divorce, the person from whom such
divorce has been obtained shall be deemed to have predeceased the Participant in
determining who shall be entitled to receive Payment pursuant to the
Participant’s Beneficiary Designation, unless the Participant completes and
submits after the divorce a Beneficiary Designation which designates the former
spouse as the Participant’s Beneficiary for purposes of this Award Agreement.
 
ii.           If the Participant fails to designate a Beneficiary as provided
above, or if all designated Beneficiaries predecease (or are deemed to
predecease) the Participant or die prior to Payment of the amounts due to the
Participant under this Award Agreement, then such Participant’s designated
Beneficiary shall be deemed to be the Person or Persons surviving the
Participant in the first of the following classes in which there is a survivor,
share and share alike:
 
 
A.
The Participant’s surviving spouse.

 
 
B.
The Participant’s children, except that if any of such Participant’s children
predecease the Participant but leave issue surviving, then such issue shall
take, by right of representation, the share their parent would have taken if
living.  The term “children” shall include natural or adopted children but shall
not include a child (or children) whom the Participant has placed for adoption
or foster care.

 
 
C.
The Participant’s estate.

 
c.           “Partnership Agreement” means The Second Amendment and Restatement
of Agreement of Limited Partnership of The Taubman Realty Group Limited
Partnership, as the same has been and may subsequently be amended and/or
supplemented.
 
d.           “Payment” means the transfer of shares of Common Stock equal to the
number of RSUs that vest under this Award Agreement as of the Vesting Date, net
of any taxes as provided in paragraph 6 of this Award Agreement and Section 18.3
of the Plan.
 
f.           “Person” means an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association, or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane, or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision, or other instrumentality thereof, or any other entity.
 
IN WITNESS WHEREOF, this Award Agreement is duly authorized as of the day and
year first above written.
 
PARTICIPANT      SIGNATURE                                          THE TAUBMAN
COMPANY LLC, a Delaware limited liability company
 
 
 
 _________________________________                         By:__________________________                                                     
 
Date:  _____________________________                                             
   Its: _________________________                                                                  
                               
                                             Date:  _______________________


        TAUBMAN CENTERS, INC., a Michigan corporation, CONSENTS TO THE AWARD:


             
By: __________________________                                                     


              Its: __________________________                                                     


              Date: _________________________                                         




PLEASE RETURN ONE SIGNED AGREEMENT TO [                   ] BY [            ]
AND KEEP ONE FOR YOUR RECORDS.





3481969.8│030409
 
 

--------------------------------------------------------------------------------

 
